Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest:
the method, as recited by claims 1-5 and 7-9, particularly manufacturing the rubber coated cord comprising a preceding cord by installing a plurality of the coating heads, selecting one head of the plurality of the coating heads as a preceding head, and causing the preceding cord, which is to be used in advance as the cord, to pass through the preceding head while filling the preceding head with the unvulcanized rubber; and manufacturing the rubber coated cord comprising a next cord by selecting, as a next head, one head differing from the preceding head, setting a leading edge portion of the next cord, which is to be used next as the cord, in a state where the leading edge portion of the next cord has passed through the next head in advance, manufacturing a predetermined length of the rubber coated cord comprising the preceding cord, and subsequently causing the next cord comprising a leading edge portion side range bonded to a trailing edge portion of the rubber coated cord comprising the preceding cord to pass through the next head while switching from the preceding head to the next head to stop filling the preceding head with the unvulcanized rubber and to start filling the next head with the unvulcanized rubber; or
	the method, as recited by claim 6, particularly the device comprising a plurality of the coating heads, one head of the plurality of the coating heads being selected as a preceding head through which a preceding cord to be used in advance as the cord passes, one head differing from the preceding head being selected as a next head through which a next cord to be used next as the cord passes, and the device comprising a switching mechanism that selectively feeds the unvulcanized rubber to any one of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744